1    STEVEN G. KALAR
     Federal Public Defender
2
     ELLEN V. LEONIDA
3    Assistant Federal Public Defender
     450 Golden Gate Avenue, 19th floor
4
     San Francisco, CA 94102
5    Telephone: (415) 436-7700
6    Facsimile: (415) 436-7706
     Email: ellen_leonida@fd.org
7

8    Counsel for Defendant, VINCENT CHAN

9                                IN THE UNITED STATES DISTRICT COURT
10                             FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                        SAN FRANCISCO DIVISION
11

12   UNITED STATES OF AMERICA,                      CR 19-647 RS
                        PLAINTIFF,
13                                                  STIPULATION TO CONTINUANCE; ORDER
14                     V.

15   VINCENT CHAN,
16                              DEFENDANT.

17            IT IS HEREBY STIPULATED, by the parties to this action, that the sentencing date of
18   April 28, 2020, be vacated and re-set for June 16, 2020, at 2:30 p.m. The parties request this
19   continuance in light of the shelter-in-place orders issued by the state of California and the City of
20   San Francisco to attempt to control the spread of the COVID-19 virus. Defense counsel and
21   probation have not been able to interview Mr. Chan.
22   DATED: March 25, 2020                                   /S/
23                                                 ELLEN V. LEONIDA
                                                   Assistant Federal Public Defender
24                                                 Counsel for Defendant Chan
25
     DATED: March 25, 2020                                   /S/
26                                                 MOLLY PRIEDEMAN
27                                                 Assistant United States Attorney

28
                                                       1
     CR 19-647 RS
     Stip. to Cont., [Prop.] Order
1                                                ORDER
2             IT IS HEREBY ORDERED THAT the above-captioned matter is continued to June 16,
3    2020, at 2:30 p.m., before the Honorable Richard Seeborg, for sentencing.
4    IT IS SO ORDERED.
5            3/25/2020
     DATED: ___________________                          _________________________________
                                                         HON. RICHARD SEEBORG
6
                                                         UNITED STATES DISTRICT JUDGE
7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    2
     CR 19-647 RS
     Stip. to Cont., [Prop.] Order
